     Case 2:19-cv-01324-JAM-KJN Document 58 Filed 08/03/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VENCIL GREEN,                                     No. 2:19-cv-1324 JAM KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   J. LINK,
15                      Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff’s discovery motions are now fully

18   briefed and discussed below.

19          On June 5, 2020, plaintiff filed a motion to compel the inspection of video footage from

20   the Facility A visiting room for December 16, 2018, between 11:30 a.m. and 1:00 p.m. On June

21   24, 2020, defendant was granted an extension of time to July 24, 2020, to file an opposition based

22   on counsel’s explanation that plaintiff was erroneously provided a disc containing only nine

23   minutes of footage, and her attempts to investigate. On July 2, 2020, before defendant’s

24   opposition was due, plaintiff filed a motion for the court to order defendant to turn over the video

25   file to the court purportedly to preserve the evidence and because he needs the video to support

26   his motion for summary judgment, which he subsequently filed on July 30, 2020.

27          On July 29, 2020, plaintiff filed a notice claiming he did not timely receive defendant’s

28   oppositions to his motions. However, both of defendant’s oppositions were timely filed. (ECF
                                                      1
     Case 2:19-cv-01324-JAM-KJN Document 58 Filed 08/03/20 Page 2 of 3

 1   Nos. 50, 51.) Thus, plaintiff’s objections as to timeliness (ECF No. 52) are overruled. On July

 2   30, 2020, plaintiff filed a reply to defendant’s opposition to plaintiff’s motion to turn over the

 3   video file to the court. (ECF No. 55.) Plaintiff did not file a reply to the opposition to his initial

 4   motion to compel.

 5           The record demonstrates that following plaintiff’s initial review of the nine-minute video,

 6   plaintiff was allowed an opportunity to view a different video containing the longer footage

 7   because plaintiff specifically discusses the video in his second motion. (ECF No. 49 at 1-3.) The

 8   record demonstrates plaintiff was allowed an opportunity to view the video; therefore, his motion

 9   to compel is now moot and is denied on that basis.

10           Defendant opposes plaintiff’s second motion, requesting the court order defendant to “turn

11   over” the video surveillance footage on the grounds that the parties have a duty to preserve

12   evidence, and defendant has retained a copy of the footage and requested the institution preserve

13   it. (ECF No. 50 at 2.) Defendant also argues the motion should be denied because plaintiff cited

14   no legal authority to support his request. Finally, counsel states that because plaintiff’s motion is

15   unclear, counsel is willing to provide any additional information based on any court order. In his

16   reply, plaintiff further clarifies that he is entitled to submit the video in support of his motion for

17   summary judgment, and to have the court view the video in ruling on the motion.

18           Plaintiff’s position is well-taken. Plaintiff has obtained access to the video footage

19   through the discovery process, but because he is a prisoner, he is unable to retain the video

20   footage to submit in support of his dispositive motion. Despite his failure to cite any legal
21   authority, his motion was appropriately filed during the discovery process, and his request is well-

22   taken under the circumstances. Plaintiff’s motion is granted.

23           In addition to turning over the video footage plaintiff reviewed, plaintiff objects that

24   defendant and her counsel “have engaged in egregious suppression of evidence by only producing

25   film footage which obscures the officers podium in Mule Creek State Prison Facility-A-Visiting

26   room to suppress the extant propitious video evidence which supports plaintiff’s claim [herein].”
27   (ECF No. 55 at 2.) However, in defendant’s discovery response, plaintiff was advised that he was

28   provided access to “all footage from the Facility A Visiting Room between 11:30 a.m. to 1:00
                                                        2
     Case 2:19-cv-01324-JAM-KJN Document 58 Filed 08/03/20 Page 3 of 3

 1   p.m. on December 16, 2018.” (ECF No. 51 at 3, citing ECF No. 51-1 at 3.) Plaintiff was further

 2   informed that “there is no additional surveillance footage of the Facility A Visiting Room focused

 3   on the officer’s podium between 11:30 a.m. and 1:00 p.m. on December 16, 2018.” (Id.)

 4             Defendant cannot be required to turn over video footage that does not exist. Plaintiff cites

 5   to no evidence that either defendant or counsel was involved in the placement of video cameras in

 6   the Mule Creek State Prison Facility A visiting room on December 16, 2018. Therefore his

 7   suppression of evidence claim is unsupported and speculative. Plaintiff’s objection is overruled.

 8   Plaintiff is not required to support his claims with video evidence, but can support his claims with

 9   declarations by eye witnesses, which he has submitted in support of his motion for summary

10   judgment (ECF No. 54 at 53-66).

11             Accordingly, IT IS HEREBY ORDERED that:

12             1. Plaintiff’s motion to compel (ECF No. 45) is denied as moot;

13             2. Plaintiff’s motion to turn over the video footage (ECF No. 49) is partially granted; and

14             3. Within thirty days from the date of this order, counsel for defendant shall submit a

15   copy of the video footage from the Mule Creek State Prison Facility A visiting room on

16   December 16, 2018, from 11:30 a.m. to 1:00 p.m., to the court in compliance with Local Rule

17   138(l), for filing in conjunction with plaintiff’s motion for summary judgment (ECF No. 54).

18   Dated: August 2, 2020

19

20
21
     /gree1324.mtc
22

23

24

25

26
27

28
                                                        3
